UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1479


CHASE HOME FINANCE, LLC,

                Plaintiff – Appellee,

          v.

RAMZI MAALOUF; LAURICE MAALOUF; RITA MAALOUF,

                Defendants – Appellants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    William Connelly, Magistrate Judge.
(8:07-cv-01645-WGC)


Submitted:   April 16, 2010                 Decided:   April 29, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard S. O’Connor, SHURE, PEREZ AND O’CONNOR, Rockville,
Maryland; Joseph J. D’Erasmo, JOSEPH J. D’ERASMO & ASSOCIATES,
LLC, Rockville, Maryland, for Appellants.     Matthew P. Previn,
BUCKLEYSANDLER LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ramzi Maalouf appeals the district court’s judgment 1

finding him jointly and severally liable for debts incurred when

his wife, Rita Maalouf, wrote checks on a home equity line of

credit (HELOC) through Chase Home Finance. 2                    He challenges the

district court’s factual determination that he benefitted from

funds     received    from      Chase      Home   Finance;      that    he   had    an

appreciation or knowledge of the benefit; and that he accepted

or retained the benefit under such circumstances as to make it

inequitable for him to retain the benefit without the payment of

its value.

             We review the district court’s findings of fact under

the     clearly     erroneous      standard       of   review,    construing       the

evidence in the light most favorable to the Appellee.                              Ente

Nazionale Per L’Energia Electtrica v. Baliwag Navigation, Inc.,

774   F.2d   648,    654    (4th    Cir.    1985).      Under    this   deferential

standard     of   review,    this    court      will   not   overturn   a    district



      1
       The parties consented to the exercise of jurisdiction by a
magistrate judge, as authorized by 28 U.S.C. § 636(c) (2006).
      2
       Although named as a party to the appeal, Laurice Maalouf
is not a proper appellant because the district court found in
her favor. See Suarez Corp. Indus. v. McGraw, 125 F.3d 222, 228
(4th Cir. 1997).    Any claims on the part of Rita Maalouf are
waived because they are not addressed in the appellants’ brief.
See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th
Cir. 1999).



                                            2
court’s finding of fact “simply because [we] would have decided

the case differently.”              Easley v. Cromartie, 532 U.S. 234, 242

(2001) (internal quotation marks omitted).                    Rather, this court

will only overturn a lower court’s finding of fact as clearly

erroneous when “‘on the entire evidence,’” this court is “‘left

with the definite and firm conviction that a mistake has been

committed.’”      Easley, 532 U.S. at 242 (quoting United States v.

United States Gypsum Co., 333 U.S. 364, 395 (1948)).

            We    have   carefully      reviewed      the    record      and    conclude

that Ramzi Maalouf has not made the requisite showing.                           As the

district court concluded, Ramzi was a beneficiary of the funds

drawn on the HELOC by his wife, and the evidence supported a

determination that he knew the funds were drawn from the HELOC,

and not from some other source.                 On these facts, we find no

clear    error    in   the   district     court’s      holding        that    Ramzi   was

unjustly enriched, and that he was jointly and severally liable

for the disputed funds.              See County Comm’rs of Carolina County

v. J. Roland Dashiell & Sons, Inc., 747 A.2d 600, 607 n.7 (Md.

2000).     Accordingly,        we    affirm   the     judgment     of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented        in     the    materials

before    the    court   and    argument      would    not   aid      the     decisional

process.

                                                                                AFFIRMED

                                          3